188 S.W.3d 118 (2006)
Sasha MONTELEONE, Appellant,
v.
TRUMAN MEDICAL CENTER, Respondent.
No. WD 65571.
Missouri Court of Appeals, Western District.
March 7, 2006.
Rehearing Denied May 2, 2006.
Stephen Bradley Small, Kansas City, for Appellant.
Michelle Daum Haskins, Kansas City, for Respondent.
*119 Before JOSEPH M. ELLIS, Presiding Judge, HAROLD L. LOWENSTEIN, Judge, and PAUL M. SPINDEN, Judge.

ORDER
Sasha Monteleone appeals the Labor and Industrial Relation Commission's denial of her claim for workers' compensation benefits. We affirm. Rule 84.16(b).